[Cite as State v. Jeffries, 2018-Ohio-2010.]



                           IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                             HAMILTON COUNTY, OHIO




STATE OF OHIO,                                 :   APPEAL NO. C-170176
                                                   TRIAL NO. B-160916
      Plaintiff-Appellee,                      :

  vs.                                          :      O P I N I O N.

PAULA JEFFRIES,                                :

      Defendant-Appellant.                     :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: May 23, 2018



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Sean M. Donovan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Michaela M. Stagnaro, for Defendant-Appellant.
                  OHIO FIRST DISTRICT COURT OF APPEALS



MYERS, Presiding Judge.

       {¶1}   Paula Jeffries appeals her convictions for operating a motor vehicle

while under the influence (“OVI”) and driving under an OVI suspension. She argues

that the trial court erred by allowing the prosecutor to exclude a potential juror based

on race in violation of Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69

(1986).   She also argues that her convictions were not supported by sufficient

evidence and were against the manifest weight of the evidence. We conclude that her

assignments of error have no merit, so we affirm the trial court’s judgment.


                                           The Trial


       {¶2}   At trial, Jeffries stipulated that she had three prior OVI convictions

within six years of the current offenses. In addition, she agreed that at the time of

the current offenses, her driver’s license had been suspended for a prior OVI

conviction, and that she had been convicted of driving under an OVI suspension

within the previous six years.

       {¶3}   A police officer testified that he was driving his patrol vehicle at about

2:45 a.m. when a black sedan driving in the opposite direction crossed the center line

and came directly at him. The officer was forced to maneuver his vehicle to the curb

to avoid a collision with the oncoming car. Then he activated his vehicle’s overhead

lights and began to pursue the sedan.

       {¶4}   The driver of the sedan made a wide turn onto another street before

coming to a stop. The officer stopped his vehicle behind the sedan and began to get

out, when the sedan driver suddenly drove away at a high rate of speed.

       {¶5}   Based on the officer’s knowledge of the road, he knew that the sedan

driver would probably not be able to navigate the upcoming sharp turns in the road




                                           2
                  OHIO FIRST DISTRICT COURT OF APPEALS



at that speed. When the officer got back into his vehicle, he heard the sounds of a

crash through his vehicle’s open window.

       {¶6}   The officer drove less than a hundred yards to the site of the crash.

The sedan had gone through a guardrail and into trees, and smoke was coming from

it. Even though the ground was snow-covered, the officer was concerned that the

sedan’s engine would catch underlying dry leaves and grass clippings on fire. He

approached the sedan quickly. At first, he was unable to see anyone in the sedan due

to its tinted windows. As he got to the driver’s door, he used his flashlight to look in

the window. He saw Jeffries jump out of the driver’s seat and climb between the

front bucket seats into the back seat of the sedan. He radioed that the driver was

climbing into the back seat.

       {¶7}   The sedan was off the roadway, wedged between a guardrail and trees.

The driver’s door could not be opened enough for the officer to reach in and turn off

the engine. Neither of the passenger-side doors could be opened because they were

blocked by trees, and none of the sedan’s windows were open. The officer opened the

rear door on the driver’s side and, upon seeing that Jeffries was uninjured, told her

to get out. At that time, the officer testified, his only concern was to get Jeffries

safely out of the sedan before a fire occurred.

       {¶8}   The officer walked Jeffries back onto the roadway to a safe distance

from the crashed sedan. He noticed that Jeffries had bloodshot eyes and a strong

odor of alcohol about her. He described Jeffries’s speech as “slurred and excited at

times.” Jeffries told the officer that she had not been driving. She said that a guy

had been driving and had run away. The officer asked who and where the guy was,

and she said she did not know. Jeffries informed the officer that she was urinating

on herself.

       {¶9}   The officer asked Jeffries for her identification. Instead of getting her

identification, Jeffries got her cell phone out of her purse and began using it. She


                                            3
                    OHIO FIRST DISTRICT COURT OF APPEALS



told the officer that the sedan belonged to her sister. Jeffries urinated again as she

stood next to the officer. The officer asked Jeffries to recite the alphabet, but she

refused and insisted that she had not been driving. The officer testified that, in his

opinion, Jeffries was under the influence of alcohol and her ability to operate a

vehicle was appreciably impaired as a result. He placed her under arrest.

       {¶10} The officer testified that he walked back toward the sedan and noted
that the only footprints in the snow on the ground surrounding the sedan had been

made by him and Jeffries.

       {¶11} At the police station, Jeffries admitted that she had been at a club that
evening and had drunk three or four glasses of vodka. She refused to submit to a

breath test, stating, “[Y]ou know I’ve been drinking.”

       {¶12} Jeffries’s sister Crystal testified for the defense that she loaned her
black Nissan Altima to Larry Johnson, so he could take Jeffries to a club. According

to Crystal, the three of them were at the club until closing, when Johnson and

Jeffries left in Crystal’s car. Johnson was driving.

       {¶13} Johnson testified that he was driving Crystal’s car when the police
officer tried to stop the car. He said he crashed the car, got out of the driver’s door

and ran away, leaving Jeffries alone in the car. Johnson claimed that the driver’s

side of the car had remained on the dry roadway after crashing through the

guardrail.

       {¶14} Jeffries also testified that Johnson had been driving and that, after the
crash, Johnson had gotten out of the driver’s door and run away.

       {¶15} At the conclusion of the evidence, the jury found Jeffries guilty of the
charged offenses.




                                            4
                 OHIO FIRST DISTRICT COURT OF APPEALS



                                   The Batson Challenge


       {¶16} In her first assignment of error, Jeffries argues that the trial court
erred by allowing the prosecutor to exercise a peremptory challenge to an African-

American prospective juror on the basis of race, in violation of her equal-protection

rights under Batson, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69.

       {¶17} Batson provides a three-step procedure for a trial court to use in
adjudicating a claim that a peremptory challenge was based on race. Snyder v.

Louisiana, 552 U.S. 472, 476, 128 S.Ct. 1203, 170 L.Ed.2d 175 (2008); State v.

Murphy, 91 Ohio St.3d 516, 528, 747 N.E.2d 765 (2001). First, the opponent of the

peremptory challenge must make a prima facie showing of discrimination. Batson at

96; State v. Johnson, 144 Ohio St.3d 518, 2015-Ohio-4903, 45 N.E.3d 208, ¶ 20.

Second, the burden shifts to the proponent to provide a race-neutral explanation for

the challenge. Batson at 97; State v. Herring, 94 Ohio St.3d 246, 255-256, 762

N.E.2d 940 (2002). Third, the court must determine, under the totality of the

circumstances, whether the opponent of the challenge has proved purposeful

discrimination. Purkett v. Elem, 514 U.S. 765, 767, 115 S.Ct. 1769, 131 L.Ed.2d 834

(1995); State v. White, 85 Ohio St.3d 433, 436, 709 N.E.2d 140 (1999). At the third

step, the court must consider the circumstances of the challenge and assess the

plausibility of the proponent’s explanation in order to determine whether it is merely

pretextual. Johnson at ¶ 21; Miller-El v. Cockrell, 537 U.S. 322, 339, 123 S.Ct. 1029,

154 L.Ed.2d 931 (2003).

       {¶18} The trial court’s finding at step three “is entitled to deference, since it
turns largely ‘on evaluation of credibility.’ ” White at 437, quoting Batson at 98.

Therefore, a trial court’s ruling on the issue of discriminatory intent will not be

reversed on appeal unless it is clearly erroneous. See Hernandez v. New York, 500




                                           5
                      OHIO FIRST DISTRICT COURT OF APPEALS



U.S. 352, 369, 111 S.Ct. 1859, 114 L.Ed.2d 395 (1991); State v. Hernandez, 63 Ohio

St.3d 577, 583, 589 N.E.2d 1310 (1992).

          {¶19} During voir dire in this case, the trial court asked an African-American
prospective juror, after listening to the questions posed by the court and counsel,

“Has anything come to your mind that we ought to know about?” The prospective

juror responded that he had been “pulled over for DUI.”1                    He denied that the

experience would cause him to favor either the state or the defense.

          {¶20} Then the following exchange took place between the prosecutor and
the African-American prospective juror:

          [THE PROSECUTOR]:             If you need to go out of the presence of

          everybody else, please say so. I think you folks here heard me say

          we’re not trying to pry too much into your lives or anything like that,

          but part of jury selection is being honest and open, so if we start to get

          into stuff that hopefully that’s not something that’s embarrassing, but

          at the same time if you would like to discuss that more in private,

          please feel free to do so.

                   Mr. [Prospective Juror 16], I’m sorry to ask about this, but you

          said you got pulled over for DUI. I think you heard Mr. [Prospective

          Juror 8], who was sitting in that exact same chair, he talked about

          when he got pulled over for DUI.

                   Did you get charged with a DUI?

          PROSPECTIVE JUROR 16: No, I didn’t get charged. It got dropped to

          reckless driving.

          {¶21} When the prosecutor used a peremptory challenge to excuse the
African-American prospective juror, the defense raised a Batson challenge.



1   The record reflects that the parties used the terms “OVI” and “DUI” interchangeably.


                                                  6
                  OHIO FIRST DISTRICT COURT OF APPEALS



       {¶22} The prosecutor gave two reasons for the challenge: (1) the prospective
juror, like Jeffries, had been pulled over for DUI; and (2) the prospective juror lacked

attention to detail because he likely had been charged with DUI and later pled to the

lesser charge of reckless driving. The trial court did not agree that the prospective

juror’s response to questioning about his traffic stop evidenced a lack of attention to

detail. But the court agreed that because the prospective juror had been pulled over

for DUI, he might “consider his experience with that stop relevant to the

[d]efendant’s stop.” So the court rejected the Batson challenge, finding a race-

neutral explanation for the excusal.

       {¶23} On appeal, Jeffries argues that the prosecutor’s explanation—that the
prospective juror lacked attention to detail—was self-serving and removed an

otherwise unbiased and qualified juror on the basis of race. However, as we have

explained, the prospective juror’s lack of attention to detail was not the reason

accepted by the trial court. Rather, the court accepted as credible and race-neutral

the prosecutor’s explanation that the juror had been pulled over for DUI, the same

offense that Jeffries was being tried for.

       {¶24}    The prosecutor’s valid race-neutral reason for challenging the

prospective juror was supported by the record. Because the trial court had the

opportunity to observe the prosecutor’s demeanor, it was in a better position to

evaluate his credibility in providing the rationale for the peremptory challenge. See

State v. Gowdy, 88 Ohio St.3d 387, 393-394, 727 N.E.2d 579 (2000), citing

Hernandez, 500 U.S. at 365, 111 S.Ct. 1859, 114 L.Ed.2d 395. We conclude that the

trial court’s determination that the prosecutor offered a race-neutral explanation and

lacked a discriminatory intent was not clearly erroneous. Therefore, we hold that the

trial court did not err by overruling Jeffries’s Batson challenge. We overrule the first

assignment of error.




                                             7
                  OHIO FIRST DISTRICT COURT OF APPEALS



                                    Weight and Sufficiency


       {¶25} In her second assignment of error, Jeffries challenges the weight and
sufficiency of the evidence supporting her convictions. Jeffries argues that the state

failed to prove that she operated the car. As a result, she contends, she could not be

convicted of OVI or of driving under an OVI suspension. She claims that the only

evidence of operation came from the testimony of the police officer who was less

credible than her own witnesses.

       {¶26} In a challenge to the sufficiency of the evidence, the question is
whether after reviewing the evidence in the light most favorable to the prosecution,

any rational trier of fact could have found all the essential elements of the crimes

beyond a reasonable doubt. See State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492

(1991), paragraph two of the syllabus. In reviewing a challenge to the weight of the

evidence, we sit as a “thirteenth juror.” State v. Thompkins, 78 Ohio St.3d 380, 387,

678 N.E.2d 541 (1997). We must review the entire record, weigh the evidence,

consider the credibility of the witnesses, and determine whether the trier of fact

clearly lost its way and created a manifest miscarriage of justice. Id.

       {¶27} Following our review of the record, we hold that a rational juror,
viewing the evidence in a light most favorable to the state, could have found that the

state had proved beyond a reasonable doubt that Jeffries had committed the offenses

of OVI and of driving under an OVI suspension.      Therefore, the evidence was legally

sufficient to sustain her convictions.

       {¶28} Although Jeffries and her witnesses claimed that she was not driving
the car at the time of the crash, the weight to be given the evidence and the credibility

of the witnesses were primarily for the jury to determine. See State v. DeHass, 10

Ohio St.2d 230, 227 N.E.2d 212 (1967). Moreover, our review of the record does not

persuade us that the jury lost its way or created a manifest miscarriage of justice in



                                           8
                  OHIO FIRST DISTRICT COURT OF APPEALS



finding Jeffries guilty of the offenses. This is not an “exceptional case in which the

evidence weighs heavily against the conviction.” See Thompkins at 387, quoting

State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983). Therefore,

we hold that the convictions were not against the manifest weight of the evidence.

We overrule the second assignment of error and affirm the trial court’s judgment.

                                                                      Judgment affirmed.


MILLER and DETERS, JJ., concur.



Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                             9